Filing Date: 10/16/2018
Domestic Priority Date: 1/25/2016 (US 15/005,360)
     7/23/2013 (US 13/948/746)
Applicant(s): Tang et al. (Karda, Mueller, Dhir, Kerr, Hwang, Liu)
Examiner: Marcos D. Pizarro

DETAILED ACTION
This Office action responds to the amendment filed on 3/5/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for a rejection, as subject to pre-AIA  instead, will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Amendment Status
The amendment filed on 3/5/2021, responding to the Office action in paper no. 5, mailed on 12/8/2020, has been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1-11.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US2008/0087950) in view of Park (US2005/0087832) and Wang (US2006/0292787).

Regarding claim 1, Ueda (see, e.g., figs. 1 and 17) shows most aspects of the claimed invention including an array of recessed access gate lines comprising:
Active area regions 100,1 having dielectric trench isolation material 200,5 therebetween, and
Recessed access gate lines 16
wherein:
The gate lines 16 extend traversally across the active area regions 100
The gate lines 16, in a vertical cross-section, extend between the ends of immediately adjacent active area regions 1 within the trench isolation material 5
The active areas 1 individually comprise a pair of transistor source/drain regions 18 on opposing sides of one of the recessed gate lines 16 in the vertical cross-section
Ueda however, fails to show the trench material comprising dielectric projections extending into opposing ends of individual active area regions, wherein:
The projections are under an elevationally outermost surface of material of the active area regions in the vertical cross-section 
Said active area material is elevationally over the projections in said cross-section
  Park, on the other hand, teaches using said projections to prevent degrading the characteristics of a transistor.  See, e.g., Park: fig. 15B and par.0046.

Park, however, fails to show said one projection projecting into material of one of the source/drain regions and above a bottom of said source/drain region in the vertical cross-section.  Wang, on the other hand, teaches doing so to remove a source of junction leakage.  See, e.g., Wang: par.0055/ll.1-4).
Accordingly, it would have been obvious at the time of filing the invention to one of ordinary skill in the art to have the projection of Park projecting into the source/drain region, as suggested by Wang, to remove a source of leakage.
Regarding claim 3, Ueda (see, e.g., fig. 17) shows the trench isolation 5 having opposing vertical sidewalls that are elevationally outward of the furthest extents of the dielectric projections of Park.
Regarding claim 4, Ueda (see, e.g., fig. 1) shows that the individual active area regions 100 are longitudinally elongated along a straight longitudinal axis.
Regarding claim 5, Ueda (see, e.g., fig. 1) shows that the longitudinal axes of immediately end-to-end active area regions 1 are co-linear.
Regarding claim 6, Ueda (see, e.g., fig. 1) shows that the individual recessed access gate lines 16 cross the active area regions 100 at other than an orthogonal angle to the longitudinal axis.
Regarding claims 7-9, Ueda and Park teach that dimensions are important design variables in memory cell devices (see, e.g., Ueda: par. 0003 and Park: par. 0005).  They, however, fail to show the dielectric projections projecting 5-10 nm into the ends of the 
Dimension differences, on the other hand, will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such dimensions are critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph below) of the claimed dimensions, it would have been obvious to one of ordinary skill in the art to use these values in the array of Ueda/Park.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 10, Ueda (see, e.g., fig. 17) shows a plurality of memory cells incorporating the recessed gate lines 16.
Regarding claim 11, Ueda (see, e.g., fig. 17) shows that the memory cells are DRAM cells individually comprising a capacitor 27.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, this action is made final.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action. 
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (15 November 1989). The Art Unit 2814 Fax Center number is (571) 273-8300. The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:30 PM (Eastern Standard Time) Monday through Thursday or by e-mail 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.  Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
MP/mp
30 April 2021